Title: To James Madison from Thomas Fitzsimmons, 29 April 1808
From: Fitzsimmons, Thomas
To: Madison, James



Sir.
Philada. Chamber. of Commerce April 29th. 1808

Information having been received here, that the town of Port Spain in the British Island of Trinidad, has been recently destroyd by fire, and that the Inhabitants, were Likely to suffer Extremely, for the want of Provisions, the Chamber of Commerce of this City, desirous of Contributing to their Relief, have directed me to apply on their behalf to the President of the US. for permission to Send a Vessell of such size, as he may deem proper With a Cargo, of such articles, as would best answer their benevolent Intention.  Their present intention is to obtain subscriptions, so as to make the Articles sent a free gift, but as no steps could with propriety, be taken, to  Ascertain whether a Sufficient sum could speedily be raised in that Way until the pleasure of the President is Known It is contemplated, that if, in the event a Sufficient sum cannot be raised in that way, The residue of the Cargo should be sent and payment of the Artes at Cost received there on its delivery.
Permit me Sir to ask the favor of you to Lay this request, before the president.  Should he think proper to grant it any precautions Which he may think proper to prescribe to Secure the due sanction will be Complyd with  The Necessity of the Case will be my apology, for praying an Immede. attention to it.  I am With great respect Sir yr. Mo. hble Servt.

Thos. FitzSimonsPrest Philada. C. C


